DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 14 December 2020 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Terminal Disclaimer
Applicant’s Terminal Disclaimers for U.S. Patents 9,989,523; 9,207,239; and 8,945,913 are APPROVED. 

Priority
The instant application claims priority as a CONTINUATION of U.S. Application 14/942,921, which is a CONTINUATION of U.S. Application 14/571,906, which is a CONTINUATION of U.S. Application 14/296,317, which is a DIVISIONAL of U.S. Application 13/716,246.  Priority is DENIED.  The priority to U.S. Application 14/942,921 is a CONTINUATION-IN-PART because the specification of ‘921 fails to teach the limitations of claims 1-8, 12 and 15-20.  Specifically, the specification fails to teach the amendment of claim 1, the first, second and third blisters not connected to air vent ports.  Accordingly, this application is examined under the first inventor to file provisions 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s amendment to claim 1 recites “wherein said first blister, said second blister, and said third blister are not connected to air vent ports”, which is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure and the mere absence of a positive recitation is not basis for an exclusion, see MPEP 2173.05(i).  The specification as originally filed fails to provide support for this limitation 
Furthermore, Fig. 1 of the originally filed specification illustrates 115 and 118 as an inlet that receives a sample and a transfer element that removes contents of the evaluation chamber.  Although not specifically defined as air vent ports, 115 and 118 are openings that would necessarily allow for air venting since any opening is considered capable of functioning as an air vent.  It is noted that the openings are described as sealed after sample application in par. 172.  However, the presence of the opening, whether sealed or unsealed is considered to be an air vent port.  Under the broadest reasonable interpretation, these openings are connected to the blisters via the transfer elements and chambers of the test cartridge and therefore the first, second and third blisters are considered connected to air vent ports based on this disclosure, which is in direct contradiction to the amendment to claim 1 which recites the blisters are not connected to air vent ports.  
Additionally, paragraph 107 discusses various methodologies for transferring contents of the treatment composition chambers (blisters) including air blowing, suction and vacuuming, all of which require access to air and would necessarily require an air vent port.  As such, the specification as originally filed does not provide sufficient support for blisters that are not connected with air vent ports.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 12, 13, 15, 16 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bau et al. (US 2010/0035349).
Bau et al. teach a system for analyzing a sample, the system comprising: 
a test cartridge (analysis cassette, par. 9) comprising:
a sample composition chamber adapted for receiving the sample (metering chamber, par. 79);
a first, second and third blister chamber (cassette with sealed reagent compartments that are lysis buffer chamber, wash buffer #1 and #2 chambers, elution buffer chamber, Fig. 14, par. 79; reagent compartments are covered with an air pouch that forms a blister with the chamber, par. 77-80 and 82) comprising a cell lysis reagent and a diluent (lysis reagent and elution buffer, Fig. 14, par. 
	a treatment compartment used for formation of a treated sample, the compartment is adapted for fluid mixing, wherein the treatment compartment is coupled to the sample composition chamber, the first blister, the second blister and the third blister via one or more microfluidic channels that allow fluid communication between the treatment compartment and the sample composition chamber, first blister, second blister and third blister (PCR/RT-PCR chamber, Fig. 14; chambers are in fluid communication with one another via conduits, as illustrated in Fig. 14, par. 60; conduits have dimensions that are 200-500 µm and are therefore considered microfluidic; chamber has volume which absent any additional required structural components for mixing, is necessarily capable of, and therefore adapted for, mixing, par. 77); and
	an evaluation chamber fluidly connected to the treatment chamber and comprising a reading zone, wherein the reading zone allows the treated sample to be analyzed as it passes therethrough (lateral flow strip chamber, par. 77, detection region, par. 81; sample migrated through the strip which allows for detection as the treated sample passes therethrough, par. 82; reading zone is the test line and control line of the strip that produce signals, par. 99; specific binding arrays or functionalized specific binding surfaces may be substituted for the lateral flow strip, which also form a reading zone and allows the treated sample to be analyzed as it passes through the evaluation chamber, par. 42), wherein the treated sample comprises fluorescent labels (par. 83).

	With respect to claims 2, Bau et al. teach the system further comprising a detector operably coupled to the reading zone (par. 47), wherein the detector is a photomultiplier (par. 101).
	Claim 5 recites a reading zone configured to allow each cell passing therethrough to be analyzed individually.  This limitation does not provide any structure 
With respect to claims 6 and 7, Bau et al. teach the test cartridge comprising a pump (air pouch for pumping, par. 70) that is a bellow pump (air pouch for pumping is a bellow pump, par. 70).
	With respect to claim 12, Bau et al. teach the system completing an assay running on the cartridge in a period of 15 minutes (par. 106), which is within the recited range of 0.5 to 100 minutes.
	With respect to claim 13, Bau et al. teach the system further comprising a display (par. 101).
	With respect to claim 15, Bau et al. teach the volume of the sample being 10 microliters (par. 89 and 97), which is within the recited range of about 50 microliters or smaller.
With respect to claims 16 and 19, these limitations are drawn to properties of the sample which are not recited as part of the system.  However, neither the sample nor the treated sample are claimed as part of the system since the claim is interpreted as: the sample composition chamber being capable of receiving a sample, the treatment compartment be capable of being used for formation of a treated sample and the evaluation chamber being capable of allowing the treated sample to be analyzed.  .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al. (US 2010/0035349).
With respect to claim 8, Bau et al. teach first, second and third blisters (reagent compartments, par. 75-83), but do not specifically teach the volumes of the blisters.  However, it has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”  Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the .

Claims 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al. (US 2010/0035349), as applied to claim 3, in view of Tan et al. (US 2009/0059222).
Bau et al. teach a system comprising a photomultiplier detector, but fail to teach the photomultiplier being a photomultiplier array having 8 channels.
Tan et al. teach an 8 channel photomultiplier array (par. 214), in order to detect fluorescence of eight distinct colors (par. 214).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to use as the photomultiplier in the system of Bau et al., an 8 channel photomultiplier array as taught by Tan et al. because Bau et al. is generic with respect to the photomultiplier tube detector that can be incorporated into the system and one would be motivated to use the appropriate photomultiplier tube detector for detection of the desired number of fluorescent signals. 
	One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Bau and Toner are similarly .

Claims 17 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al. (US 2010/0035349), as applied to claim 1, in view of Toner et al. (US 2006/0134599).
Bau et al. teach first, second and third blisters comprising a cell lysis reagent and a diluent, but fail to teach the specific cell lysis reagent and diluent.
Toner et al. teach a sample mixed with a lysis reagent and buffer in a microfluidic channel wherein the cell lysis reagent and diluent are ammonium chloride and saline, respectively (par. 75), in order to provide lysis of cells and reduced risk of cell lysis due to prolonged exposure to reagents (par. 75).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include in the system of Bau et al., a lysis reagent of ammonium chloride and a buffer of saline as taught by Toner et al. because Bau et al. is generic with respect to the lysis reagent and buffer that can be incorporated into the cartridge and one would be motivated to use the appropriate reagents for desired lysis of cells. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Bau and Toner are similarly drawn to contacting a sample with a cell lysis reagent and buffer in a microfluidic channel.

Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bau et al. (US 2010/0035349), as applied to claim 1, in view of Klapperich et al. (US 2007/0015179).
Bau et al. teach a treatment compartment, but fail to teach to the treatment compartment comprising a tortuous shaped channel.
	Klapperich et al. teach a treatment compartment for mixing between a buffered sample and a lysis agent that has a tortuous shaped channel (par. 124), in order to provide mixing of sample with the lysis agent (par. 124).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to include as the shape of the treatment compartment channel in the cartridge of Bau et al., a tortuous shaped channel as taught by Klapperich et al., in order to provide adequate mixing of the sample with the lysis reagent (Klapperich, par. 124 and 151).
One having ordinary skill in the art would have a reasonable expectation of success in combining the prior art references because Bau and Klapperich are similarly drawn to mixing a sample with a lysis agent in a channel.

Response to Arguments
Applicant’s arguments and amendments filed 14 December 2020, with respect to the Priority, objection to the specification and rejections under 35 USC 112a, 35 USC 112b, 35 USC 102 and 35 USC 103 have been fully considered and are persuasive.  The previous rejections of the claims have been withdrawn.  The previous claimed interpretation under 35 USC 112f has been withdrawn in light of applicant’s cancellation 
However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendment requiring the first, second and third blisters not connected to air vent ports and the teaching of Bau et al. (US 2010/0035349).

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor et al. (US 2016/0175835), available as prior art since the effective filing date of the instant application is 16 August 2018) teach a system for analyzing a sample comprising:
a test cartridge (cartridge, 100, Fig. 2; par. 139) comprising:
	a sample composition chamber adapted for receiving the sample (sample introduced into the cartridge through an entry port to the sample mixing chamber, 10, Fig. 1, par. 115)
a first, second and third blister (each liquid chamber is a collapsible blister, par. 26; lysis, buffer and elution reagents contained in liquid chambers which indicates at least 3 blisters; par. 27) comprising a cell lysis reagent (blister containing lysis buffer, par. 115), and a diluent (wash buffer blister, par. 119);
a treatment compartment used for the formation of a treated sample, and adapted for fluid mixing, wherein the treatment compartment is coupled to the 
an evaluation chamber fluidly connected to the treatment chamber and comprising a reading zone (detection chambers, par. 131). 
Taylor et al. fail to teach the reading zone allowing the treated sample comprising cells to be analyzed as it passes therethrough.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933.  The examiner can normally be reached on M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/           Primary Examiner, Art Unit 1641